 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11   BRENDA LLOYD,                                         No. 2:20-cv-01727-JDP
12                    Plaintiff,                           SCHEDULING ORDER
13             v.

14   COMMISSIONER OF SOCIAL SECURITY,

15                    Defendant.

16
               This action was stayed pending the filing of the administrative record under General Order
17
     Number 615. See G.O. 615 ¶¶ 6, 10. On May 24, 2021, defendant filed a copy of the administrative
18
     record.
19
               Accordingly, it is hereby ordered that:
20
               1.     The stay is lifted;
21
               2.     Within 45 days after service of the administrative record, the plaintiff shall file the
22
     motion for summary judgment;
23
               3.     Within 45 days after service of plaintiff’s opening brief, the defendant shall file the
24
     responsive brief as well as any cross motions;
25
               4.     Within 15 days after filing of defendant’s brief, the plaintiff shall file the optional reply
26
     brief and respond to any cross motions;
27
               5.     In those cases where a Fed. R. Civ. P. 12 motion to dismiss is warranted, the defendant
28
     shall file a motion to dismiss in lieu of filing the administrative record. The motion to dismiss shall be
     filed within 120 days of service of the complaint. The opposing brief shall be filed within 14 days after
 1   service of the motion. The reply brief shall be filed within seven days after service of the opposition
 2   brief. The motion to dismiss shall NOT be noticed for hearing.
 3           6.      Motions for attorney fees shall be filed within 30 days after entry of final judgment.
 4           7.      All references to the record and all assertion of fact must be accompanied by citations
 5   to the record. The opening and responsive brief shall contain the following:
 6                   (a)    A description of the plaintiff's alleged physical or emotional impairments,
 7   including when the plaintiff contends the impairments became disabling, and how these impairments
 8   disable the plaintiff from work;
 9                   (b)    A summary of all relevant medical evidence, including an explanation of the
10   significance of clinical and laboratory findings and the purpose and effect of prescribed medication
11   and therapy;
12                   (c)    A summary of the relevant testimony at the administrative hearing;
13                   (d)    A recitation of the defendant's findings and conclusions relevant to the
14   plaintiff’s claims;
15                   (e)    A short, separate statement of each of the plaintiff’s legal claims stated in terms
16   of the insufficiency of the evidence to support findings of fact or reliance upon an erroneous legal
17   standard; and
18                   (f)    Argument separately addressing each claimed error. Argument in support of
19   each claim of error must be supported by citation to legal authority and explanation of the application
20   of such authority to the facts of the particular case. Briefs that do not substantially comply with these
21   requirements will be stricken.
22           8.      Requests for modification of this briefing schedule will not routinely be granted. Any
23   such request must be made by written stipulation or motion and will be granted only for good cause.
24           9.      Violations of this order or of the federal rules of procedure or the Local Rules may
25   result in sanctions pursuant to Local Rule 110.
26
27
28
 1
 2   IT IS SO ORDERED.
 3
 4   Dated:   June 2, 2021
                             JEREMY D. PETERSON
 5                           UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
